Exhibit 10.31

 

Genco Shipping & Trading Limited

Director Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of December 13, 2012, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited 2005 Equity Incentive Plan (as amended and restated effective
December 21, 2005) (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, with incentives to: (a) enter into and remain in the service of the
Company, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.             Grant of Restricted Stock.  Pursuant to, and subject to, the
terms and conditions set forth herein and in the Plan, the Board of Directors
hereby grants to the Participant seven thousand five hundred (7,500) restricted
shares (the “Restricted Stock”) of common stock of the Company, par value $0.01
per share (“Common Stock”).

 

2.             Grant Date.  The Grant Date of the Restricted Stock is
December 31, 2012.

 

3.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the Board of
Directors, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

 

4.             Vesting.  Subject to the further provisions of this Agreement,
the Restricted Stock shall vest on the earlier of (i) the date of the annual
shareholders meeting of the Company next following the date hereof (the “Annual
Meeting Date”) and (ii) the occurrence of a Change in Control, as defined in
Section 3.8(a) of the Plan, as in effect on the date of such occurrence (each
such date, the “Vesting Date”).

 

5.             Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto.  Any attempt to
transfer unvested shares of Restricted Stock or any rights related thereto,
whether by transfer, pledge, hypothecation or otherwise and whether voluntary or

 

--------------------------------------------------------------------------------


 

involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.

 

6.             Termination of Service.

 

(a)           In the event that the Participant’s Service with the Company
terminates before the Vesting Date for any reason other than the Participant’s
death or disability (as defined in the Plan), the Restricted Stock, together
with any property received in respect of such shares, as set forth in Section 9
hereof, shall be forfeited as of the date such Service terminates, and the
Participant promptly shall return to the Company any certificates evidencing the
Restricted Stock, together with any cash dividends or other property received in
respect of such shares.  For purposes hereof, “Service” means a continuous time
period during which the Participant is at least one of the following:  an
employee or a director of, or a consultant to, the Company.

 

(b)           In the event that the Participant’s Service with the Company
terminates before the Vesting Date for reason of the Participant’s death or
disability (as defined in the Plan), all shares of Restricted Stock shall become
vested immediately prior to such termination of Service.

 

7.             Issuance of Shares.

 

(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant a stock certificate, registered in the name of
the Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  Such certificate may bear
the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2005 EQUITY INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENCO SHIPPING & TRADING
LIMITED.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)           Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificates evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such

 

2

--------------------------------------------------------------------------------


 

shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) a certificate
evidencing such shares of Restricted Stock and such other securities, free of
the legend provided in Section 7(a) hereof and (ii) in the case of book entry
shares, the Company shall cause to be lifted and removed any electronic coding
or stop order established pursuant to Section 7(a) hereof.

 

(c)           The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Board of Directors, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.

 

(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 7(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.

 

8.             Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Board of Directors may require, as a condition of the issuance of
shares of Common Stock pursuant to the terms hereof, that the recipient of such
shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding, as the Board of Directors, in its sole discretion, deems
necessary or desirable.  The Participant specifically understands and agrees
that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

 

9.             Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited.  Any securities received by a Participant with
respect to a share of Restricted Stock as a result of any dividend,
recapitalization, merger, consolidation, combination, exchange of shares or
otherwise will not vest until such share of Restricted Stock vests and shall be
forfeited if such share of Restricted Stock is forfeited.  Unless the

 

3

--------------------------------------------------------------------------------


 

Board of Directors otherwise determines, such securities shall bear the legend
or be subject to the electronic coding or stop order set forth in
Section 7(a) hereof.

 

10.          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

11.          Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue as a director of or in other
service of the Company, or affect any right which the Company may have to
terminate such service.

 

12.          Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

15.          Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.

 

16.          Reduction in Benefits.  Unless the Participant and the Company
agree otherwise in writing, in the event that the Participant would incur an
Excise Tax on any payments or benefits under this Agreement as a result of a
Change of Control (or any other change described in Section 280G(b)(2) of the
Code), the Company shall reduce the payments or benefits to be paid to or

 

4

--------------------------------------------------------------------------------


 

granted to Participant hereunder to the greater of (i) the maximum amount
payable to the Participant without the imposition of any Excise Tax with respect
to the Restricted Stock and (ii) the amount that yields the Participant the
greatest after-tax amount of benefits under this Agreement after taking into
account any Excise Tax imposed on Participant, whether due to payments and
benefits under this Agreement or otherwise.  “Excise Tax” means the tax imposed
by Section 4999 of the Code and any successor tax.  The determination of whether
the Participants payments and benefits should be reduced and the amount of any
such reduction shall be made by independent counsel selected by the Participant
and reasonably acceptable to the Company (“Independent Counsel”).  For purposes
of such determination, (x) the total amount of payments and benefits received by
the Participant as a result of such Change in Control (or such other change)
shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, except to the extent that, in the opinion of Independent Counsel, a
payment or benefit hereunder (in whole or in part) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code and the
Treasury Regulations under Section 280G of the Code (the “Regulations”), or such
“excess parachute payments” (in whole or in part) are not subject to the Excise
Tax; (y) the amount of the payments and benefits hereunder that shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of such payments and benefits or (B) the amount of “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code (after applying
clause (x) hereof); and (z) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Independent Counsel in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.  All fees and
expenses of Independent Counsel shall be borne by the Company.

 

17.          Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors in
respect of the Plan, this Agreement and the Restricted Stock shall be final and
conclusive.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

John C. Wobensmith

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------